UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6826



DELL L. CARTER,

                                           Plaintiff - Appellant,

         versus

SIXTEENTH   JUDICIAL  CIRCUIT   PROSECUTOR'S
OFFICE; TOMMY POPE; WILLY THOMPSON; MICHELLE
DAY,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-736-3-19BC)

Submitted:   December 12, 1996        Decided:     December 19, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dell L. Carter, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a pretrial detainee in a county facility in South

Carolina, filed an untimely notice of appeal from the dismissal

without prejudice of his 42 U.S.C. § 1983 (1994) complaint. We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods
are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 15, 1996; Appel-
lant's notice of appeal was filed on May 21, 1996. Appellant's

failure to note a timely appeal or obtain either an extension or a

reopening of the appeal period leaves this court without jurisdic-

tion to consider the merits of Appellant's appeal. We therefore

dismiss the appeal.

     To the extent we would consider the appeal timely under

Houston v. Lack, 487 U.S. 266 (1988), the district court's dis-
missal without prejudice is not appealable at this time, given the

fact that Appellant could save his complaint through amendment.

Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,
1066-67 (4th Cir. 1993). This court may exercise jurisdiction only

                                2
over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory order. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                3